The facts stated above are the material facts in this case and they are not disputed. The defendants concede also that their contracts were broken by their failure to establish the stipulated credits, and that the resulting losses amounted to the sum for which judgment was rendered. The court below has found that this breach was designed, and the defendants' refusal to perform and their intention to repudiate their contracts were first definitely and unquestionably made known to the plaintiffs, when the defendants evaded and ignored the written demands that they open the required credits, and that all this occurred before the time had arrived when the plaintiffs had agreed to deliver any sugar under the contracts; and that the defendants formed their intention and attempted to make this breach because of the great decline in the market price of sugar after the contracts were executed and before the time for delivery. These facts the defendants desire to eliminate from the finding; but we think they were reasonable and proper deductions from the evidence and therefore should not be disturbed.
In this appeal the defendants contend, in the first place, that the plaintiffs, by using the word "rescind" in their notice served on the defendants on October 11th, 1920, then "finally put an end to both contracts as completely as if they had never existed." They argue that the unqualified meaning of the word "rescind" in this connection is to wipe out or annihilate totally, so that the contracts could not thereafter be the basis of any action whatever. We do not agree that this is the proper meaning of that word or the effect of its use in the circumstances which surrounded the parties in this case. The word "rescind" does not always and necessarily mean strictly the same as revoke, annul, or blot out. It is often employed to convey *Page 671 
the idea of cutting off a contract and leaving the parties in the exact conditions then existing. This court has used the word with that meaning. In Trowbridge v.Jefferson Auto Co., 92 Conn. 569, 573, 103 A. 843, which, like this, was a suit to recover damages for breach of contract, it was said that the repudiation of the agreement by the defendant "authorized the plaintiff to rescind the contract upon his part and bring an action for his damages." In Wetkopsky v. New HavenGas Light Co., 90 Conn. 286, 290, 291, 96 A. 950, an action similar to this, we said that it was for the jury to determine whether one party had repudiated a contract under such circumstances as to justify the other party "in rescinding it"; and that, under the terms of our Sales Act, in the circumstances stated, "the vendor may elect to accept such repudiation as an anticipatory breach by rescinding the agreement." In the present case the court was construing the language of the same statute, under which the plaintiffs are suing and which the defendants are citing in support of their argument. Moreover, it is evident from the facts of this case that neither the plaintiffs nor the defendants reasonably could, or in fact did, use and understand this word in the sense which the appellants would now give to it. The notices served on the defendants on October 9th and 11th, followed immediately by the summons in this suit, and considered under the light of the antecedent facts, indicate plainly the fair interpretation of the words and conduct of the parties. From all the evidence before it the trier must determine what the intention was. Intention is an inference of fact, and the conclusion is not reviewable unless it was one which the trier could not reasonably make. McDermott
v. McDermott, 97 Conn. 31, 34, 115 A. 638. Here the trial court has reached the conclusion that the plaintiffs did not intend, and that the defendants did *Page 672 
not understand, that the contracts were extinguished by the use of the word "rescind" in the notice of October 11th, 1920, and that thereupon and consequently all claims for damages for their breach were abandoned. This conclusion is not questioned in this appeal. The purport and unmistakable effect of the language of the notices of October 9th and 11th was to make known to the defendants the plaintiffs' election to accept their repudiation of the contracts as ending them, and to enforce their claims for damages for the breach thus made. This it was their right to do.Churchill Grain  Seed Co. v. Newton, 88 Conn. 130,134, 89 A. 1121; Neuschtat v. Rosenthal, 87 Conn. 400,404, 87 A. 741; Cherry Valley Iron Works v.Florence Iron River Co., 12 C.C.A. 306, 64 F. 569;Philadelphia, W.  B.R. Co. v. Howard, 54 U.S. (13 How.) 307, 340. An executory contract may be terminated at some stage in its performance, or may be abandoned as a live and enforceable obligation, while the party declaring its abandonment still retains the right "to look to the contract to determine the compensation he may be entitled to under its terms for the breach which gave him the right of abandonment." Taft, J., in Hayes v. City of Nashville, 26 C.C.A. 59, 63, 80 F. 641. It seems to be the reasonable deduction from the decisions of the courts which have considered most logically and thoroughly the subject of the rescission of contracts, that the party not in default may, if he choose, accept the renunciation of the other party and annul the contract, so that it shall be as if it had never been made; or, if he prefer, may terminate and abandon the further performance of the contract, without retroactive effect, and leaving each party under the liabilities or with the rights and remedies which have arisen from the conditions existing at the time when the contract was thus cut off. *Page 673 
Which choice has been selected in any case must be determined by fair interpretation of the language used to indicate intention, and in the light of the conditions and circumstances present at the time the intention was distinctly and finally made known. In Hayes v.City of Nashville, 26 C.C.A. 59, 64, 80 F. 641, the court states the rule of construction thus: "Courts consider, not only the language of the party, but all the circumstances, including the effect of a complete rescission upon the rights of the parties, and the probability or improbability that the complaining party intended such a result, in reaching a conclusion as to the proper construction of the language used." In Hurst
v. Trow's Printing  Bookbinding Co.,22 N.Y.S. 371, 375, the court said: "Obviously, a single word, like the word `rescind,' cannot be wrenched from its context, and considered alone, in its unqualified, strict, and technical sense, in disregard of the surrounding circumstances." We have recently held that the language of a deed creating a restrictive easement "must be read and construed in the light of the circumstances attending and surrounding the transaction."Baker v. Lunde, 96 Conn. 530, 114 A. 673. Applying this just rule to the facts in the case at bar, we have no doubt that the plaintiffs merely indicated their intention to terminate and abandon the contract only respecting future performance, and that thereupon they retained their right of action against the defendants to enforce their liabilities and recover damages for their breach of contract.
The defendants advance another proposition to sustain their appeal. They assert that the plaintiffs, having knowledge of the defendants' breach of the contracts, elected to, and were therefore bound to, perform them in full; and having failed to do so, and having delayed an unreasonable time, they had lost the *Page 674 
right to acquiesce in the breach and sue for damages. It will be noted that the basis of this contention is the assumption that the defendants made a breach of the contracts when first they failed to open the stipulated credits in April or May, 1920. The facts do not sustain that assumption. It is true that they were all the time in default respecting the complete performance of an auxiliary provision of the contracts, and that the plaintiffs, knowing of this default, took steps to carry out their part of the principal provision of the contracts. But this default was by no means an unequivocal and absolute refusal by the defendants to perform the contracts in full. On the contrary, they repeatedly assured the plaintiffs that their bank was arranging for the credits and that they would soon be opened, and as late as September 9th, when they refused to pay for some sugar offered to them by the plaintiffs, they did so explicitly because of some technical irregularity, and did not then indicate in any way an intention to refuse to take and pay for the sugar which they knew had been bought for them and was in transit, when it should arrive. This collateral provision of the contracts was intended only to secure this payment when it became due, and was inserted for the benefit of the plaintiffs solely. They had the right to permit the defendants to defer the fulfillment of this subordinate obligation without affecting the principal provisions of the contracts in any manner. We find nothing in the words or conduct of the defendants until after October 9th, 1920, which suggests a total refusal to perform the contracts before the time for performance should arrive. We discover no single, distinct and unmistakable word or act of repudiation by the defendants, but rather a continued and apparently deceitful evasion of duty and responsibility. Whatever suspicion or belief the plaintiffs may have *Page 675 
formed, they were not constrained, even though they might have been justified, to "transform suspicion, belief, and inference, into things distinct, certain, and absolute, and thus create an unequivocal and absolute renunciation of an agreement out of imaginings and conclusions." Wells v. Hartford Manilla Co.,76 Conn. 27, 37, 55 A. 599. Until after October 9th, 1920, there was no conduct nor occurrence in the course of events which put upon the plaintiffs any obligation to decide at any precise time what course they would take or what remedy they would pursue. No refusal, nor renunciation, nor attempted rescission of the contracts by the defendants could amount to a breach by itself. "A breach by one party alone can only occur after the time for performance has arrived." HomePattern Co. v. Mertz Co., 86 Conn. 494, 501, 86 A. 19. In other words, the contracts remained subsisting ones until the parties mutually elected to treat them as broken, and gave unmistakable evidence of such election.Wells v. Hartford Manilla Co., 76 Conn. 27,55 A. 599. At first by express promises, afterward by silence when they should have spoken, the defendants induced the plaintiffs to believe that they had not repudiated and did not intend to repudiate their contracts, and hence to postpone decisive action until October 9th, 1920. Considering these circumstances, this delay cannot justly be held to have been unreasonable. Certainly the defendants cannot fairly complain about it, for they caused it. On October 9th, in order to determine definitely what was the real intention of the defendants, the plaintiffs caused notice to be served upon them that unless the stipulated credits were opened immediately, they would dispose of the sugar elsewhere and hold the defendants responsible for all losses. This notice the defendants ignored and opened no credits. Thus they acquiesced in the plaintiffs' declared intention *Page 676 
to terminate the contracts for the purchase and sale of the sugar. After waiting two days in vain for some response from the defendants, the plaintiffs for the first time had unmistakable evidence of the defendants' distinct and absolute refusal to perform their part of the contracts when the time for performance should come. Thereupon the plaintiffs gave notice to the defendants that they adopted their renunciation of the contracts and treated them as then at an end. These two notices were unmistakable evidence that both parties agreed to the renunciation of the contracts on October 11th, 1920. That termination released both parties from all obligations and rights under the contracts, except only the right of the plaintiffs to bring suit upon them for consequent damages. Johnstone v.Milling, L. R. 16 Q. B. D. 460, 467, cited in Wells v.Hartford Manilla Co., 76 Conn. 27, 34, 55 A. 599. Thereafter there was nothing for the plaintiffs to do in performance of their part of the contracts. The inability and refusal of the defendants excused the plaintiffs from any further act. Janulewycz v. Quagliano,88 Conn. 60, 64, 89 A. 897; Smith v. Lewis, 26 Conn. 109,118.
The defendants suggest that the plaintiffs' offer of a quantity of sugar on September 9th, 1920, did not constitute a tender of performance of either contract. We have not considered that transaction as a tender. The defendants' refusal to accept and pay for this sugar was explicitly placed on the ground of some technical irregularity in the papers. But at this opportune time the defendants refrained from any suggestion that they did not intend to perform the contracts in full when the time for performance should arrive. This transaction is significant only as it reveals either that the defendants had not then finally decided to repudiate the contracts, or if they had, that they intended to *Page 677 
conceal that fact from the plaintiffs, and thus to delay their adoption of the repudiation. It demonstrates conclusively that the defendants did not and did not mean to make the absolute and unequivocal refusal to perform which the law requires to put the other party to their election to adopt or ignore.
The defendants appeal from the refusal of the court below to correct and add to its findings in certain particulars. The evidence in the record supports these conclusions of the court in all matters which we deem material in our consideration of the appeal, and none of the requested additions would, if made, affect our determination of the decisive questions involved.
   There is no error.
In this opinion the other judges concurred.